Little, J.,
dissenting. In this case the defendant pleaded a set-off, and alleged that the plaintiff was indebted to the defendant upon an open account as herein set forth, and that the defendant sold and delivered to the plaintiff certain specified goods- at the dates shown in a bill of particulars attached. It appeared from an' inspection of the bill of particulars, which was attached to the plea, that the same was made out in the defendant’s favor against a corporation having a name ■different from that of the plaintiff. The majority of the court hold, that on a special demurrer to such plea (to which the bill of particulars was attached) the same should be stricken. From this I must dissent. Pleadings are the mutual altercations between the parties. The plaintiff alleged that the defendant was indebted to it in a certain amount; and defendant filed a plea of set-off, and in that plea distinctly averred that the plaintiff was indebted to it in a certain amount and for certain items as shown by the bill of particulars. There was no mistake in the averments of the plea, but the fact of the indebtedness by the plaintiff in this suit was distinctly alleged in the plea. As showing the items of merchandise, the •dates of purchase and the prices, a bill of particulars was attached to the plea. The heading of the paper upon which these items were shown purported to show an account made out in a name different from that of the plaintiff, but the items were there, the dates were there, and the prices. So far as I am concerned, I think that the pleadings proper represent the matters of difference, and that it is a matter of no concern as to the heading of the paper on which the items pleaded as a set-off -were placed, but that when the defendant distinctly averred that the plaintiff was indebted to him for certain arti*122cíes purchased, according to a bill of particulars attached thereto, that reference to the bill of particulars was not to the heading, because such was wholly immaterial and not involved in the case, but to the items of goods, the dates of the purchase, and the prices, all of which were material and a part of the case. Suppose on special demurrer the defendant had, without adding to or taking from his plea, run a pencil-mark through all of the heading preceding the item, it would not have changed the plea nor any issue. It would, of course, have encumbered the record less not to have had any heading at all, nor was it necessary that one should be there, because the fact of liability was averred, not by the heading which preceded the bill of particulars, but in the averments of the plea. In my opinion the special demurrer should not have been sustained because of the heading which preceded the items on the bill of particulars.